Conclusions of the G8 meeting - MDGs at the Midway Point (debate)
The next item is the joint debate on:
statements by the Council and the Commission on the conclusions of the G8 Summit;
the report by Mrs Kinnock, on behalf of the Committee on Development, on the Millennium Development Goals - the midway point.
The Council is not present.
Mr President, ladies and gentlemen, first of all I shall make a few comments, as I have been asked to do, about the outcome of the Heiligendamm Summit regarding development issues and issues relating to Africa.
The mere fact that these issues should once again have received particular attention was already in itself good news. The reaffirmation of Africa as an important subject in the G8 process is a good thing, but it is obviously nothing special considering the actual results. I quite understand the criticisms of those who are disappointed by the references to development aid. The compromise adopted limits itself to simply reiterating the Gleneagles commitment, and I think we could have been more ambitious.
We know that the European Union of 27 will, for its part, be financing between 80 and 100% of the G8 commitment to Africa. We should not allow the G8 members to neglect their own commitment which, as I recall, consisted of doubling aid to Africa. Some G8 members are not at all on the right track for honouring this commitment. Overall American aid, for example, has fallen by 20% and Japan's by 10%, and they should certainly do more.
With regard to questions of governance as well as fundamental principles of development policy, I am reasonably happy that our approach to good governance, that is to say one that is multidimensional and holistic, as well as the wording that we suggested, have been retained in the final declaration on Africa. Our governance strategy is focused on results and on offering incentives for reform to those countries that are engaged in appropriate and credible reforms of governance based on sound political will.
I am pleased to highlight the fact that the work of the G8 Summit this year focused particularly on education: that is undoubtedly one of our most valuable contributions. The declaration clearly expresses the necessity for financing those needs that are not covered and that are estimated to have a monetary value of USD 500 million for 2007 in all the countries that come under the Fast Track Initiative.
I am also delighted with the final text on financial resources for health issues, for the Global Fund and for programmes for the prevention of transmission from mother to child. The USD 60 billion that were promised for the next few years in order to combat HIV/AIDS, malaria and tuberculosis represent a clear and strict commitment in comparison with the cautious language that was used initially and that omitted any definite indication of the financial resources required.
I am going to conclude my remarks concerning the G8 with an observation of a more general nature. The beauty contest of figures and declarations that the G8 seems to have become where development is concerned does not win over our African partners. Quite the contrary, as the latter confront us with the lack of results on the ground and, above all, with our lack of respect for our commitments. They do so all the more forcibly, moreover, having found an alternative model in China. Not only is China purchasing huge amounts of raw materials in Africa, but it is constructing roads, ministries and hospitals in the months following the request it received and the promise it made. That is quite a coup when our own procedures which, moreover, were basically established by the Council and the European Parliament, impose upon us de facto timescales of several years between the time when the agreement was reached and the time when it will actually be implemented.
We must also, however, learn a lesson where the G8 is concerned: while Africa is increasingly developing relations with emerging countries, the G8 beauty contest is going to become a side show which will become less and less convincing if we do not manage to include China and the other emerging countries in international initiatives on Africa and development. It is, indeed, for this reason that I shall be going to China at the beginning of July: to talk about Africa with Chinese colleagues.
Mr President, ladies and gentlemen, before I finish, I should like to say a few words about Mrs Kinnock's report and therefore about the Millennium Development Goals at the midway point, the current relevance of which seems to me to be quite indisputable. I remain convinced that the Millennium Goals are within our reach, provided, of course, that all those active in development - not only the sponsors but also partner countries - honour their commitments. I should also like to emphasise the European Union's firm and total commitment in this crucial period of implementing those goals.
On this point, I should like, therefore, to make a few observations - and, indeed, express a few reservations - regarding the detail of the message contained in the report. If I am naturally very broadly in agreement with the content of this report, I am all the same a little surprised by the mixed message that the report sends out to the world regarding the European Union's performance as a donor. I should like to point out that the European Union is - and let us not forget this - the main provider of development aid, in terms of volume as well as in terms of percentage of gross domestic income: we devote EUR 100 per head to it, compared with the figures of only EUR 69 contributed by Japan and of EUR 53 contributed by the United States. This is not a reason for wallowing in blissful self-satisfaction, of course, because progress is obviously possible and necessary in this area. Such progress is, moreover, planned as the European Union is committed to it through the European Consensus on Development.
The report laments the fact that the increase in aid from certain Member States results partly from debt cancellation. I agree, of course, with the thrust of this remark or this reservation. Having said that, even leaving aside debt relief, aid from the European Union has increased, which is not the case where the other major donors are concerned. We are, nonetheless, obviously sensitive to this argument, and that is why the Commission has invited the Member States to establish, by the end of the year, a national schedule showing the budget increases that will allow the Member States to achieve their development aid objectives by 2010.
Moreover, we must not underestimate either the effectiveness measures or the multiplier effect of dividing the work between the Commission and the Member States. Nor must we underestimate the value of aligning ourselves with the strategies and procedures of partner countries or, still less, the growing recourse to budget support, which is considerable. In these areas too, the European Union is in a position of undisputed leadership. I note, however, a certain unease regarding budget support which, nevertheless, is the preferred instrument of partnership, reflecting confidence between partners who are equal in terms of rights and duties. By supporting national policies and involving ourselves in the budget process, we are putting in place the instrument best suited to appropriation by the partner countries, an arrangement that also offers greater predictability and exceptional flexibility. Of course, it is still possible to improve the mechanism. That is the purpose of the contract for the Millennium Goals on which the Commission is currently working - a matter on which I touched briefly yesterday when I replied in committee to our colleague, Mr van den Berg - and we shall be able, in the weeks ahead, to discuss with you the criteria and the conditions of this contract for the Millennium Goals.
Those are just a few remarks. Otherwise, I believe that it is vital to join forces in pursuit of the Millennium Goals. Thanks to our approach, developing countries will receive a clear message of solidarity from the European Union, which can only be a support to them in expressing their own determination.
In conclusion, I must thank Mrs Kinnock for this very significant report and congratulate her on it. It does put the issues in their proper context. It is an extremely useful contribution and a constant source of inspiration for the work of the Commission.
rapporteur. - Mr President, thank you very much for being here, giving the status that these issues deserve in this Parliament. I should also like to thank the Commissioner for his kind remarks. I think many of us here deeply regret the fact that the Council chose not to be represented here today in discussions on the G8 and the Millennium Development Goals. We are sorry that priorities took them elsewhere.
My report is an opportunity at the midway point to assess progress or otherwise on meeting the Millennium Development Goals. Of course the reality is that many sub-Saharan countries are not on track to meet even one of the MDGs. Virtually no country in Africa is on track to achieve the Millennium Development Goals for child and maternal health. That is why our committee agreed that the European Union should continue to lead on efforts to support sexual and reproductive health rights through funding and other support. In 2005, the leaders of the rich world met at the G8 Summit in Gleneagles and undertook to double annual aid to poor countries to USD 50 billion, and to give 100% debt cancellation.
In May 2005, the EU Council had already set the agenda for the Gleneagles Summit which took place in July of that year. They had agreed - and this is important - a time-bound commitment to meeting the 0.7% of GNI and 100% debt relief. At the time of writing my report, it was clear that were serious questions of credibility in relation to certain Member States of the European Union. This is where I have a fundamental disagreement with the Commissioner. Excluding debt relief, a number of Member States are falling behind. The Iraq and Nigerian debt deals have been counted in such a way as to distort the true picture on real aid. It is estimated that it amounted to some USD 13 billion in 2006. In 2010, when aid to Africa is supposed to reach USD 50 billion a year, debt relief would have been largely accounted for and would therefore no longer bolster the amount of aid a country gives. The shortfall is now estimated by Oxfam to be an absolutely shocking USD 30 billion.
At the G8, we saw efforts by some Member States of the European Union to press for the promises to be met. But what we saw, as you said Commissioner, was a reiteration and confirmation of the 2005 promises to increase aid. We are still lacking clear timetables and binding practical commitments. We need more specifics and clear financial pledges which will, for instance, fill in the funding gaps for the countries endorsed by the Education Fast Track Initiative.
We also need clarity on the pledge to scale up universal access to HIV/Aids. They talk about 5 million people in 2010. We want to know whether this is a global figure, because, if it is, it should be more like 10 million. If it only applies to Africa, then the communiqué is presenting a somewhat different picture. Of course, again, there is no specific target date. The reality is that developing countries do not want some kind of cheque in the post or some kind of promissory note. They want to be able to put credible and costed plans in place, as our own governments do.
On climate change, all the G8s except the US and Russia agreed to cut emissions by half by 2050. The US commitment to join in with the UN efforts was welcome. However, again I have to say that there were no clear binding targets, and even the 50% by 2050 target had no base year agreed by the G8 in Germany. There is also no agreed intention to limit climate change to 2°C. In the context of the importance we attach to debt relief and to pledges on aid, we know that the whole issue of trade justice continues to elude us. Last year in the G8 in St Petersburg they issued a grand clarion call for the Doha Round to reach a successful conclusion, but what you see, in fact, is a far cry from what developing countries thought they were signing up to when they signed up to a Doha development round. All the G8 in Germany did was to repeat what they said in St Petersburg a year ago.
On EPAs, I particularly recommend Mr van den Berg's amendment, which unfortunately was left out of the text that you have here because an error was made when the compilation took place. I think it makes a very valuable addition to the debate on EPAs.
Finally, I would like to say that what we need to see now is an absolute change of gear. In 2005, thousands of our citizens across the world marched under the banner of making poverty history. We are seeing that aid really works. There are real improvements in reducing poverty, getting children into school, improving health and saving lives. However, there has to be real social and political change, as well as the growing understanding that what we are calling for here is not for charity but rather for justice for the world's developing countries.
(Applause)
Thank you for your excellent work, Mrs Kinnock, and congratulations on your report.
on behalf of the PPE-DE Group. - (NL) Mr President, Commissioner, the Millennium Development Goals, that were laid down in 2000, are ambitious plans to drastically reduce world poverty by 2015. At the end of this month, we are half-way through this period, but not half-way in terms of realising these goals, unfortunately, not by a long shot. The development agenda is running way behind schedule. There are still too many people dying of starvation, too many children still have no access to schooling, too many women are still disadvantaged and AIDS, malaria and TBC are still claiming too many victims, and I could go on for some time, unfortunately.
It is vital that the quality and quantity of the aid should improve, and much depends on the political will in the countries. Needless to say, all countries must deliver on their promise to set aside 0.7% of the Gross Domestic Product for development aid. This is not just about money, though. It is mainly about better and more effective aid, and about better coordination of this aid. Phantom aid, whereby the money is mainly spent on consultants, assessment reports and studies, must be reduced.
On behalf of my group, I should like to broach a number of other points. First of all, I should like to draw your attention to the importance of transparency of financial flows. It must be clear where the monies end up. Secondly, with regard to debt reduction, whilst debts are a major problem to many countries, their reduction cannot and indeed, should not, be a reward for mismanagement by governments. This is why debt reduction is only possible under strict conditions, including good governance and transparency. It must be guaranteed that the resources which have become available are actually spent on fighting poverty. Thirdly, I should like to draw your attention to the importance of trade. Trade and the opening up of markets can, under certain conditions, represent a tremendous driving force for economic growth. Countries must be able to count on our support in this.
As for intellectual property rights, I should like to caution against throwing out the baby with the bath water. It must remain appealing for industry to continue to do research into the fight against poverty-related diseases. A certain level of protection for patents of intellectual property rights is needed for this.
Finally, with regard to sexual and reproductive health, many women in developing countries run high risks, even risking their own lives, during and after pregnancy. Many women die unnecessarily from it. Aid in this area is extremely urgent. This is why we are in favour of more aid for these women.
on behalf of the PSE Group. - (NL) Mr President, unfortunately, the Council is absent, something which the Socialist Group in the European Parliament is deeply disappointed about. In 2000, 191 world leaders committed to the Millennium Declaration to stamp out extreme poverty in the world by 2015 and to improve the health and well-being of the poorest. At the moment, one in five of the world's population has no access to basic social needs, including education and clean drinking water. In exactly two and a half weeks' time, we will be half-way towards the MDG deadline. The excellent report by Mrs Kinnock, which we back fully, takes stock of what we have achieved thus far.
Over the past seven and a half years, people have worked hard on realising these goals, and a number of great successes have been achieved. Particularly in Asia, where there has been a major reduction in poverty. The number of people who have to survive on less than 1 dollar per day has decreased there by over a quarter of a billion people since 1990. In Central America too, things are visibly on the up. In both regions, the number of undernourished children has decreased drastically. Child mortality has been cut by many percentage points. Hundreds of thousands of people in Central America and Asia have been lifted out of poverty, something which these regions and the whole world should be proud of.
What is still going wrong in Asia and Central America is the yawning gap between the rich and the poor. We have to help implement strategies for a fairer distribution of natural resources and of soil, for fairer taxes, less corruption and good governance. Too many people, despite all the growth and progress, are still deprived of basic social needs. This is what the focus of European aid programmes, via civil society, should be.
On one continent, the Millennium Goals have been getting further away instead of closer in recent years. Africa, despite separate valiant achievements, despite the efforts of many, is going downhill. It is unlikely that any of these Millennium Goals will be met there on time. Three quarters of the population suffer from AIDS/HIV in Sub-Saharan Africa.
The number of starving people has risen in that region by many tens of millions. How can we change the mindset of the groups that are successful? How can we help African businesspeople, women's cooperatives and micro-credit banks help turn the tide? First of all, by placing centre-stage not only the victims, but also the successes, including, for example, the end of the wars, in Mozambique among other places, not to mention top African diplomats such as Kofi Annan, fashion houses from Abuja, wine farmers from South Africa, pilots from Ghana, top football players from across Africa and female ICT entrepreneurs. They are the ones who will change Africa. They are the ones that I want to form partnerships with. They are the ones on whom we should focus our European aid. They must receive trade benefits instead of being pestered with our dumped goods.
It is time for a new beginning. A turning point, albeit an uphill one. After all, if we combine quality and national resources with our genuine cooperation in the areas of aid and trade, Africa can rise from the ashes. Genuine cooperation means that we need to focus the European Development Fund and our aid budgets more on the Millennium Goals, education and health care.
You are right, Commissioner, MDG contracts are a good way of achieving this. This also includes the G8, which set real deadlines for major tasks. Genuine cooperation means generous economic partnership agreements. African businesspeople must be able to place their products on our markets with added value. If GSP-plus can help in this, then it should. Let us build an African team made up of good players, of winners, and let us give the African team the chance of winning this football game in the second half of the 2015 match for the MDGs. This will benefit Africa, and indeed, the rest of the world.
on behalf of the ALDE Group. - (NL) Mr President, it is probably not a coincidence that a great deal of Dutch is being spoken in a debate on development cooperation, something which pleases me enormously.
Judging from the G8 results, it is safe to say that the process of achieving the Millennium Development Goals is starting to become a case of one step forward and two steps back. Indeed, the subject of Africa did come up briefly in Heiligendamm, even if it was with the intention of not alienating Bono and Bob Geldof. These pledges from 2005 were once again reiterated, but no fresh commitments were made, let alone a timetable. I share Mrs Kinnock's concern that, at this rate, we will not get there by 2015. Moreover, the Kinnock report has become a very even-handed document, in which our group's concerns have also been taken into consideration. Let me list them for you briefly.
Firstly, the 0.7% should not be an obsession. The quality and effectiveness of the aid granted are at least as important as the quantity. The so-called development spending of certain governments leaves many questions unanswered, and coordination often leaves something to be desired. Secondly, more direct budgetary aid is inevitable if we want to achieve the MDG goals, but this should be conditional, primarily upon good governance and also on parliamentary control being carried out as a matter of vital importance. Thirdly, we are in favour of further debt reduction. Not linear, but conditional. The capital that becomes available in this way could be paid into a fund that is first and foremost channelled into education and health care.
I should like to finish off by saying that the debate about whether we should give priority to achieving the MDGs or aid for trade is a false dilemma which we do not wish to get involved in. As far as we are concerned, it is not a question of either/or, but of both/and.
on behalf of the UEN Group. - (PL) Mr President, only a joint, global effort can help Africa today. Europe's persistent funding on so-called reproductive rights, including abortion, poses a fundamental obstacle to this unity.
From both a moral and a medical point of view, abortion is not the answer to the problem of childbirth-related deaths in Africa. If we want to help African women in this field, we should send medical aid, provide drinking water, education and medical facilities. Using European Union resources to fund abortion in Africa is contrary to the principles of providing aid.
It forces all European Union citizens to become indirectly involved in this matter. It is also a form of moral imperialism directed towards Africa, which is an attitude that cannot be condoned in this House. That is why I ask you to vote against points 40 and 41 in the report. I particularly direct this appeal to the Christian Democrat Members in this House. If my appeal is not successful, we will not be able to support this report.
on behalf of the Verts/ALE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, we are now conducting a mid-term review of the great efforts to achieve the Millennium Development Goals, and the assessment is poor - that much emerges clearly from Mrs Kinnock's report. My group supports this good report most emphatically.
If the political situation continues like this, many developing countries, particularly in Africa, will not achieve the Millennium Development Goals and most industrialised countries will not keep their promises to provide financial assistance. Unfortunately, the G8 Summit in Heiligendamm in Germany was one more example of this.
Since 1999, at two-year intervals, the same promises have been made and broken time and again. This casts doubt on the credibility of the European Union in the eyes of many developing countries. The promises made in Heiligendamm are now being offset against the promises made in Gleneagles. Sixty billion US dollars for the Global Fund, but we are being told that that will be offset against the broken promises from Gleneagles. This is what is known as double-entry book-keeping. It is an attempt to cause confusion with figures without obligating individual countries.
I thought it was very good that the Commissioner expressed himself very clearly in this connection: that is precisely what is needed. It is Parliament's responsibility to state things clearly and exert the pressure needed to ensure that at least the European Union keeps to its progressive plan for achieving the 0.7% target for Official Development Assistance by 2015 exactly and without book-keeping tricks.
on behalf of the GUE/NGL Group. - (DE) Mr President, we are taking stock of the G8 Summit. This G8 Summit issued a declaration on climate change that is quite clearly worthless. I endorse the statements made by environmental organisations; Greenpeace said that it was absolutely insufficient, and Friends of the Earth Germany described the promises given as 'woolly'. No binding commitments emerged.
I endorse what Commissioner Michel said about there not having been nearly enough discussion on Africa. Debt relief for the poorest countries is still overdue. Since this is also a debate on the G8 Summit as a whole, however, I should like to remind the House once more that these G8 countries have no legitimacy whatsoever. They are self-appointed world leaders. This G8 Summit cost EUR 100 million, the fence around Heiligendamm alone costing EUR 12.5 million of this. There was a very successful 80 000-strong demonstration against this Summit, and the rioting - which was wrong and regrettable - was used by the police to subsequently abandon the rule of law. For example, we now know that undercover police investigators were among the demonstrators and probably also incited them to violence. Lawyers were hardly able to do their jobs there, and judges became an extension of the police. The lawyers had a long fight to even be allowed through to the prisoners. Prison cages were set up, which Amnesty International has criticised in no uncertain terms and described as wrong. The Summit was surrounded by repression worthy of a police state. One does not always have to look far to find repression of citizens; human rights are being trodden underfoot in the midst of the European Union, in the context of this G8 Summit.
Mr President, first I do not think that any citizen in the world has confidence in this G8 summit. It is reminiscent of the feudal lords of 400 years ago, who met and decided certain things without giving the people a say. This is modern feudalism. The G8 will meet and a lottery will be held for eight delegates from poor countries to attend. We are talking about Africa. Tell me the name of one large hospital in the whole of Africa. Would you go to Tanzania, Mr President, if you had a serious health problem? You would go to Germany or England. Tell me the name of one large bank with its headquarters in Africa. All the big banks to which we entrust our money are in the northern hemisphere. This is a special type of racism to which we should finally admit. Or at the very least there is tolerance of a type of racism towards these countries. What we give them are the tips we give someone who cleans our windows.
We need a decision, an ideology whereby all citizens of the world have the same rights to democracy and to health and to involvement in decisions which concern them. I do not think that what is happening today is democracy. We are sharing the wealth, we are creating cancer throughout the world, while the superpower - America - does not agree to support Kyoto, with the result that death and global warming are affecting everyone, and the people have no say. We therefore need more democracy, better access and more respect for citizens, especially in countries where democracy is not yet shining brightly enough. We must be careful, because otherwise we shall get a new AIDS from Africa, which will be more catastrophic than this AIDS which sends many citizens from the northern hemisphere to the other world.
on behalf of the ITS Group. - (NL) Mr President, ladies and gentlemen, I am pleased to see that the Commissioner for Development Cooperation and Humanitarian Aid is back with us. We know how busy his schedule is. His leave of absence as Commissioner to play an active role in Belgium's parliamentary elections may have come to an end - and this European Commissioner's leave of absence has certainly not been in vain for his party, which I should like to congratulate him on. Nonetheless, we have to note with admiration and some surprise that he remains active on both fronts, even after his leave: here in this Chamber as the Commissioner for Development Cooperation, but also in Brussels where feverish activity is prevailing as a new Belgian Government is being formed and where today, the Commissioner is urging my country's French-speaking Green Party to join the government. Indeed, it is not easy combining the job of European Commissioner with that of Belgium's deputy 'informateur' investigating on behalf of the crown whether a proposed cabinet formation will succeed. The question whether this mix may not lead to possible bias and whether the Commission's neutrality is in the balance as a result, probably comes into this too.
Quite apart from this comment, it would be better - and I am now referring to the Kinnock report - to turn our attention to the question of how scientific our approach is towards the Millennium Goals. This provocative question was put by Amir Attaran, an authority in development cooperation at the University of Ottawa in Canada. Indeed, Mr Attaran very much questions the scientific basis underpinning these objectives and above all, the way in which achieving these is being measured. He mentions, by way of example, the objective concerning malaria, and states that even institutions such as the World Health Organisation admit that they are not certain of the relevant data that is being provided. By accepting uncertain statistics as the truth, the UN is building a set of Millennium Objectives on quicksand, according to Mr Attaran. Scientific reliability should be the first concern in development cooperation too. It is time we held a thorough debate on this very subject.
(IT) Mr President, ladies and gentlemen, first of all I would like to thank the rapporteur and my colleagues for the excellent work achieved and for the support given to my amendments within the Committee on Development.
I would like to spend some time on a few points. The fight against AIDS, particularly in the light of the UN's recent reports and the lack of progress made so far in the Millennium Development Goals, must continue to be a priority for the international community, an unbreakable commitment and a responsibility to be borne by the industrialised countries. This is because it is impossible to carry on talking of economic development, education and health infrastructure if in fact the active population that is able to carry out these reforms is being decimated day after day, despite the contribution of therapies and medicines that are clearly not yet adequate or not effective enough.
According to the UNAIDS report, there were between 4 and 6 million new cases in 2006, with 3 million deaths in the same year, two-thirds of which were in sub-Saharan Africa, the region where the Millennium Development Goals are mainly applicable. This is over 8 000 deaths a day, a figure which is truly untenable.
With regard to this struggle and the struggle against poverty in general we are very far from our roadmap and we can no longer accept the excuses of those countries - my own included, unfortunately - which have not yet met the commitments they have promised to the international community, bearing in mind the fact that these are already minimal. We must ask the governments of the donor countries, in addition, not only for greater efficiency in development aid, but also for full consistency with their own trade policies, because supporting development means above all giving countries in difficulty the chance to raise themselves up with their own resources.
On the horizon there are, then, new challenges, stakes, tests and commitments. My hope is that this time Europe will really be able to play the role that it ought to.
Mr President, at the end of the Second World War, when the concentration camps were liberated, we said, 'Never again': there would never again be such an example of man's inhumanity to man. We in this House, and all those at the G8 last week, know that there are millions of children under the age of five dying each year for want of vaccines that we, in what is called the West, have had for the last 30 years. This is an even greater insult than what happened in those concentration camps, because we know it is happening. It is happening in front of our eyes. And what have we done? We have abdicated leadership. We have abdicated leadership to rock stars - and thank God for them, because if they were not there to apply pressure, who would do so? This is a devastating lack of leadership in Europe.
When we talk about communicating Europe, we think we can talk to people about constitutional treaties and all of that. It is nonsense. As I have said before, people are not talking about constitutional treaties in pubs in Dublin or in restaurants in Germany. But look at the people who went to Gleneagles, who took time off work to march to Gleneagles, who went to all of those rock concerts about the Third World. Why are we not giving those people leadership? Where are the statesmen and stateswomen of Europe? All we have are politicians - and poor politicians at that. No Delors, no Kohl.
This issue needs leadership, and the G8 let us down. They did not give the leadership that this issue deserves, and this House has to insist that sort of standard does not continue. We must insist that politicians in the West, within the European Union and within the G8 take real leadership on this issue. Nothing else is acceptable and you, Mr President, have a part to play in this. You could give us leadership in this House. You could influence those who have the ability to change this. We have the ability to change this. We must not accept these standards. The G8 was a grave disappointment to people. It showed that we are really lacking in statesmen, in stateswomen and in leaders, and I hope that changes.
Thank you, Mr Mitchell. I appreciate the fact that you place some importance on the President of the European Parliament, but he was not invited to Heiligendamm.
(PT) The genocide in Darfur, serious crises in Zimbabwe, Somalia, Ethiopia and Nigeria, corruption, pandemics, desertification, the flow of arms and the race for oil and other natural resources; all of these are factors fomenting further conflict in Africa and adding to the number of people desperate enough to risk their lives in order to get into Europe or to a place where they can find better conditions. It is therefore depressing to see the G8 limiting themselves to repeating the Gleneagles promises that have not been kept. At the halfway mark, as Mrs Kinnock's report correctly says, the Millennium Goals have yet to be given due priority by European governments and the Commission.
In Africa, in particular, the Millennium Goals must enhance any security and development strategy, and in turn the joint cooperation strategy to be adopted at the EU-Africa summit to be held in December must not be just another photo opportunity. Following the summit the European and African authorities must make phased commitments to meeting the Millennium Goals and must propose strategies that are above governments and that go beyond a blinkered, unseemly bout of one-upmanship with China.
Making commitments to strengthening democratic and civil society institutions in African countries includes investing in those that are fighting for human rights, for women's rights and for civil liberties in Africa. It also involves the EU and its African partners being tough with one another when it comes to compliance with already binding agreements such as Cotonou. Without justice and the rule of law, there will be no good governance and, still less, sustainable development.
Mr President, I should like to make two points concerning the midway point for the Millennium Development Goals.
First, it is quite obvious that the eradication of poverty in the world is one of the most important challenges of the 21st century for the whole of mankind. For me, as a medical doctor, it is perfectly clear that poverty and diseases such as HIV/AIDS, malaria and tuberculosis go hand in hand, creating a 'tsunami' that wipes out millions of lives a year. It is unfortunate that this awful tragedy has now become a bland, everyday statistic. The eradication of poverty presupposes the elimination of those diseases and the strengthening of the health system in Africa through the provision of at least the projected USD 60 billion over the coming years by the G8 countries. Today's world has a chance to consign those diseases to the history books, and we have to succeed.
I also welcome the G8 decision to cancel 100% of the outstanding obligations of the highly indebted poor countries to the IMF, the World Bank and the African Development Bank.
The MDGs can be achieved only in peaceful conditions, which means that many local military conflicts in Africa must be ended, especially the lengthy crisis in Darfur that has disregarded elementary human rights.
Secondly, I should like to point out that the new Member States, which just recently were recipients of official development assistance and which, for several years, have seen a rapid growth in their GDP, should increase their contributions, not only meet their fixed goals. Naturally, I support the Kinnock report.
(PL) Mr President, I would like to draw your attention to three issues. Unfortunately, the level of aid provided by a Union of fifteen Member States, calculated as a percentage of GDP and earmarked for the millennium goals, is decreasing. The majority of countries still have not achieved even the intermediate goal of 0.33%. In the meantime, funding for basic education needs amounts to only 23% and funding for healthcare stands at 36%.
Only 18 out of the 60 countries in need have had their foreign debt cancelled. These decisions are important, not only because they reduce the often unbearable financial burden borne by these countries, but also because, as the World Bank stated, countries whose debts have been reduced have doubled their spending on fighting poverty.
Thirdly, the most effective means of helping poor countries is to ensure they have access to the markets of the world's most developed countries, as well as fostering the development of small enterprises and micro-companies in poor countries.
Finally, it is also important to support the development of local governments, NGOs and to establish a central management system for aid from the European Union's budget, as this is the only way of improving effectiveness and limiting red tape and corruption.
(DA) Mr President, I should like to thank Mrs Kinnock for a brilliant report on the mid-term review of the Millennium Development Goals. I am particularly pleased that we are demanding a reappraisal of trade, development and agricultural aid. Our disgraceful practice of giving with one hand and taking away - indeed, often taking away more - with the other must cease. At the same time, the report refers to a whole range of extremely relevant areas of aid. That being said, it was only with difficulty that we got it through the Committee on Development. Many amendments by the Group of the European People's Party (Christian Democrats) and European Democrats were voted down by only small margins, and if they had been adopted we should have ended up with a much watered-down report.
Otherwise, the report contains nothing other than what, a long time ago, the Member States, solemnly and with much attention on them, promised the poor, together with severe criticism of the fact that the promises were not fulfilled. The report clearly points out that the practice of using debt remission as a smart way of fulfilling one's obligations is reprehensible. Debt is rightly often written down or often completely written off in the donor countries, and as a result the countries that obtain money by way of aid in this way are the rich donor countries. We cannot in all decency allow that to happen, and the whole of Parliament should unite in rejecting this kind of trickery.
We should persist in the criticism and self-criticism. Our credibility is damaged, as promises should be kept. The Millennium Development Goals, as well as the goals set out in last week's pompous G8 speeches on the problems of Africa, are important, and the fact that the Council has not even taken the trouble to be in this House today does of course say something about how serious an attitude it has towards its promises. The fact is that it is difficult to see how we are to take the Council seriously when it does not take itself seriously.
Attention should not, however, be directed only towards how the Member States can escape what is demanded of them or get away as lightly as possible from fulfilling the requirements. What we should all agree on is how we are to achieve our goal of halving poverty before 2015. If, moreover, we are to retain our credibility with developing countries, we must also keep a close eye on whether we are in actual fact doing what we promise. We should make efforts to find ways in which such monitoring can take place. None of us should in future be able to get away unnoticed with ignoring our obligations.
(IT) Mr President, ladies and gentlemen, the G8 has been a resounding failure in the fight against poverty and global warming. The tired rituals of a summit that, although legitimate, is now anti-historical, given the resistance to the inclusion of new emerging countries such as Brazil, South Africa, China and India, are reflected in the lack of substance of its final declarations.
In 2005, in Scotland, the rich countries solemnly undertook to increase public development aid to 50 billion dollars per year by 2010, half of which was supposed to be given to Africa, so as to ensure that the Millennium Development Goals set by the United Nations for 2015 would be achieved.
Two years on, as shown by the Africa Progress Panel chaired by Kofi Annan, actual appropriations represent only 10% of what was promised. As though nothing were the matter, in Rostock the G8 countries issued a new commitment to grant funding of 60 billion dollars to combat AIDS, all in very vague and deliberately misleading terms. No deadline was set and half of the amount is in fact recycled from commitments already made by the US Administration up to 2013. The increase of 3 billion per year over the commitments already made by the other governments, including the European ones, is completely insufficient to tackle the humanitarian emergency of AIDS and other pandemics.
On global warming a failure to make a decision was welcomed as a success. The result of three days of meetings, at a cost of 120 million euros, was to send back to the UN a possible agreement on restricting the quantities of carbon dioxide to be emitted into the atmosphere. It will not be possible to achieve any promise without calling into question the dominant economic and social models.
(SV) Mr President, it is gratifying that the European Parliament's legal service has established that it is wrong to use the non-ratified EU Constitution as a reference in this report.
The June List, which I represent, has consistently emphasised that it is reprehensible to refer to the EU Constitution, given that the populations in two of the EU Member States have clearly and unambiguously rejected it in referendums. If it is to be possible for the Constitution to be used as a legal basis or reference, it needs to be ratified unanimously. I would appeal to this House to respect this state of affairs in future.
The world's rich countries have a moral duty to spread a part of their prosperity to developing countries. I wholeheartedly support, then, the urgent objectives laid down in the Millennium Development Goals. The June List believes, however, that aid issues should be dealt with exclusively by the individual Member State in cooperation with organisations that have broad international legitimacy and long experience.
The EU's role in this connection should principally be that of phasing out the destructive fishing agreements that the EU concludes with poor developing countries and that of drastically reforming protectionist agricultural and trade policy. This makes it difficult for farmers in poor developing countries to sell their products on the European market.
(SV) Mr President, we talk a lot in this House about how much we pay in aid at present and about how much we should pay in the future. We always maintain that insufficient money is provided by way of aid and that the Millennium Development Goals will not be achieved. It will not be possible to achieve them if the developing countries do not receive such aid as enables them to develop their economies and thus help themselves.
Those here in Parliament who know me are aware that I represent Sweden but that I came to Sweden almost 14 years ago as a refugee from Bosnia. I know therefore that when people are in a weak position and need help, they want aid of a kind that will enable them, within a short period, to help themselves and, as quickly as possible, become independent and autonomous and no longer need help. What they definitely do not want are people who feel sorry for them and the kind of aid that leads to their becoming dependent on help in the future too. It is also in the light of this that we must look at the criticism that I make of the report and in which I want to see still more emphasis on trade and its positive significance for development.
Another matter not sufficiently emphasised by the report is liberalisation. The view that aid should increase without the developing countries being required, for example, to reduce their debts means that aid is given without any demands being made in terms either of liberalisation or debt restructuring. Without liberalisation, debts increase still more, however, and then we arrive at the situation I described at the beginning of my speech in which aid leads to dependence on aid - a state of affairs that should never come about.
Many thanks, Mrs Ibrisagic. From your name, one would not imagine you spoke such excellent Swedish: that sets a great example.
(NL) Mr President, I should like to warmly congratulate Mrs Kinnock on a critical, but as I see it, particularly pertinent report. I should like to thank the Commissioner for his observations further to the G8 Summit held at Heiligendamm. In fact, I can tell you, Commissioner, that I largely share your scepticism about the outcome.
In 2005 everyone was agreed that the Millennium Goals could be met provided the commitment and funds were there. Less than two years later, this idea is apparently being met with far less enthusiasm, as the Heads of Government of the G8 are not going any further than reiterating the pledges of 2005. As some of our fellow MEPs have pointed out, the G8 countries have not managed to draft a desperately needed schedule that would help deliver on the promises. There is no concrete funding plan in place that would make countries responsible for their commitments and any shortcomings, and it is already evident that the G8 countries will not manage to shift up the necessary gears to double the aid by 2010.
In the fight against HIV/AIDS alone, there is a huge lack of funding. In 2007 the shortfall stands at no less than 9 billion. The promises that were made at the Summit in Gleneagles, namely to ensure universal access to HIV prevention, treatment and care by 2010 have not been kept, not by a long way. Only one in six AIDS patients receives medication. Every twelve seconds, somebody dies of AIDS and 70% of new HIV infections occur in Sub-Saharan Africa. This is simply unacceptable. Commissioner, USD 50 billion for HIV, AIDS, TBC and malaria is simply not enough in order to get the G8 to deliver on a promise in the area of public health on time.
I should like to make one last point. Meeting the MDGs is not simply a question of money, but also of rights. Without access, for example, to sexual and reproductive health care for everyone, poverty cannot possibly be fought. I hope, Commissioner, that Europe will continue to fulfil its pioneering role in this respect.
(ES) Mr President, in 2005, in Gleneagles, the G8 leaders sent out an exciting message with their promise to assign 42 000 million in health aid to Africa, focussing in particular on AIDS, malaria and tuberculosis.
In 2007 we have a new promise of EUR 44 000 million. Is this commitment really new? We do not know. Or is it just a new way to disguise their failure to deliver, as all of the large NGOs that follow these calculations closely claim? There is no concrete timetable and it is not clear how this new promise ties in with previous promises.
We must tell the citizens that our governments are not acting in a manner that is consistent with the things they say. The very leaders who see people fleeing terrified to their countries from Africa, prepared to risk their lives only to die in the Mediterranean, express their great sadness at those dramatic pictures, but do not then live up to their promises when it comes to turning them into political decisions.
There must be a commitment to more aid - particularly for health and education, undoubtedly. That commitment must also be taken to the negotiating table, however. In its communiqué, the G8 describes the success of the Doha Round as being vital to the economic growth of the African continent. Vital, says the G8.
Well, when we talk about Africa, it would be hypocritical for us to separate the things we say about humanitarian and aid issues from our behaviour at the Doha Round negotiating table, and I am not just talking about the European Union, I am talking about the whole of the first world, that first world that has come together within the G8.
We cannot separate free trade, the reality of commercial exchanges, the reality of what Doha may mean for those countries, from the things we say about humanitarian and aid issues. At the negotiating table, our promises must be turned into rather more than what is being offered in cash.
Finally, aid must be rational. We must welcome the G8's support for the Infrastructures Consortium for Africa, the ICA. This is a concrete measure that I would like to highlight in particular.
Mr President, I too would like to congratulate Mrs Kinnock on her very fine report. It is difficult to speak on this issue in one minute, but I shall try. The difficulty, in my opinion, is not only the amount of money, or the lack of money, donated to Africa by the EU or the Western world. The problem is also the administration and coordination of this aid. We are all aware of the constraints posed by weak governance in African countries. Aid works in many cases, but aid donated without good governance will never make poverty history.
One idea that could be looked at is the need for individual European states, or groups of Member States, to take on a coordinating role in the administration of aid in individual African countries. This would be a fundamental step towards making the donor countries accountable for the aid they spend. Equally, it would demonstrate the best practice in terms of implementing the Millennium Development Goals.
I say this on the basis of my experience as a Minister in the Irish Government in dealing with poor communities in Dublin and in other European cities, whereby one government agency was responsible for coordinating everything we gave to those communities, and it was very successful. I believe the same thing could be done at European or world level with regard to Africa.
I do not have enough time to speak on this, but the other big question is trade. Without trade, there is no way that Africa can pull itself out of poverty. That is another issue that must be addressed. In any case, I believe that we need far greater coordination of the way in which we implement and spend our money in Africa. If there is proper coordination we could make improvements in this area. As we all know, it is not a simple task and there are no easy solutions, but we need to make changes to the way we deliver aid to the poorest people in Africa.
(NL) Mr President, whilst it is a good thing that attention has been drawn to progress in some regions here today, the situation in black Africa is still tragic, as previous speakers, including Mr Van den Berg, have pointed out. A distinction should be drawn geographically, but also one based on gender. President Bush is now convinced that more should be done to fight AIDS, as it affects women as well as men. I cannot get away from the impression that this is an important condition before money can be put on the table.
Only women die from maternal mortality by the very definition of the term. There is no sign of improvement in the area of sexual and reproductive rights. It seems that to many, a woman's life is not as valuable. In Sub-Sahara, 1 in 16 women dies as a result of pregnancy, for example in child birth or due to an unsafe abortion. Sri Lanka demonstrates that investments actually save women's lives. Mr Szymánski, water and medicines alone are just not enough. Women must be able to decide for themselves whether they want to become pregnant. Difficult decisions about abortion, for example, should be taken on an individual basis rather than form part of a broad and general statement that is made from the comfort of our own chairs.
Commissioner, you are right that the EU is an important money lender and also fulfils an important role in this. EU countries have not delivered on their Cairo promises either, though. What mechanism do you intend to put into motion for this?
(IT) Mr President, ladies and gentlemen, I would like to thank the rapporteur, Mrs Kinnock, for her report which, if it had been adopted in time, would have sent a clear message to the Heads of State gathered at the G8 and the entire international community about how vital it is to take decisive action to achieve a reversal of our course.
This is the request of millions of people who are still dying of hunger, thirst and disease, or because of wars. Although it would not be enough, it would certainly mean a lot if the G8 countries and the international community kept faith with the commitments they have made. If no action is taken, however, on the structural causes of poverty and underdevelopment, people will continue to die.
Commissioner Michel is right about the need for concerted and consistent strategies on several fronts, such as the quantity and quality of public development aid, debt cancellation and the revision of the rules of international trade and also, certainly, the assumption of responsibility, transparency and sound government by developing countries.
I should like to highlight a few points: with regard to the quality of aid, it is particularly necessary to put an end to the highly damaging practice of aid linked to economic and geopolitical interests, as well as the inconsistency between the European Union's development, trade and agricultural policies. It is also necessary to review the EPAs and to seek alternative paths that are compatible with achieving the MDGs, overcoming the stalemate in the Doha round negotiations.
The three Millennium Development Goals on health issues will never be achieved if there is no universal access to therapies and medicines. Too often international legislation on intellectual property rights infringes the priority of the rights to health and life of millions of people, to the benefit of the profits of the multinational pharmaceutical groups. The disappointing agreements achieved at the G8 also highlight the contradictions of the world's large powers, which spend on development 5% of what they spend on weapons of death and destruction.
(EL) Mr President, I in turn should like to congratulate Mrs Kinnock on her own initiative report on such an important issue.
It is interesting for the European Parliament, midway towards the deadline set for achieving the Millennium Development Goals, to see how far we are from achieving them and, by extension, to revise some of the means for achieving them.
It is a pity that numerous countries in the poorest area of the world, in Sub-Saharan Africa, are a long way from achieving the Millennium Development Goals. Clearly the Millennium Development Goals will not be achieved unless the poorer, developing countries receive increased, improved aid to complement their own domestic resources.
The United Nations, the African Union, the G8 and the European Union must follow current estimates about the need to increase aid to Africa by approximately EUR 3.7 billion a year.
In addition, as the biggest donor of humanitarian aid, the European Union must persist with efforts to have the debts of developing countries wiped out.
Nonetheless, I must admit that what concerns me most is the inability to achieve the target in education. One hundred and twenty-one million children, 65 million of whom are girls, have never been to school. In addition to Goal 2 on free compulsory primary education for everyone, the conclusions of the 1990 World Summit for Children included a goal for the year 2000 of universal access to education, with at least 80% of children completing basic education. Unfortunately, we are a long way from that goal. The developing countries must realise that, if they fail to invest in the quality of their human resources, they are condemned to the same development situation ad infinitum.
Mr President, I want to talk about the G8 Summit and make two points. The first is on climate change. This was good news, because the US agreed to stay within the UN process, but bad news that no binding targets were agreed and worse news, in a way, that we made no progress on getting the emerging economies, like India, Brazil and China, within the process.
Commissioner, we have a lot of work to do in the run-up to Bali. I know you are not the lead Commissioner for climate change, but as the Commissioner for Development, you have a key role to play in keeping the momentum on climate change going because, as you know, the poor in the developing world are already paying the price of climate change. Therefore, I hope you will be putting that at the top of your agenda.
While the poor pay the price, if we look at the other key aspect of the G8, foreign aid, we see that the rich pay lip service. Looking at the figures, we see that the G8 is way off track on aid to the developing world and, amongst those, EU countries are some of the worst performers.
Commissioner, my theory is that we will be back here in two or three years' time, lamenting yet again the failure to make progress on foreign aid. The pledge to double aid was made at an EU summit. Are you keeping a scoreboard on this, or do we have to rely on NGOs to give us the score? In fact, we should be looking at scoreboards on climate change and on aid, because what Mr Mitchell said earlier about credibility and the EU is correct. People out there will judge us on how we perform on the issues they really care about: tackling climate change and poverty. The Constitution issue is important to us, but not to the public. Therefore, unless we deliver on those issues, we will not have much credibility with the outside world.
(DE) Mr President, Commissioner Michel, ladies and gentlemen, I should like to start by thanking Mrs Kinnock for her report. Because of time constraints, I shall discuss just one point at this juncture, which - regrettably - is given hardly a mention in this report. In my opinion, the vital importance of decent work as a means of eliminating poverty is a tremendously significant factor in the achievement of the Millennium Development Goals. Where are we up to now with regard to these goals?
As I see it, the results of the mid-term review of this are disastrous. Most of the Millennium Development Goals have not even begun to be achieved and, according to realistic estimates, will not have been achieved even by 2015. This is an indictment of the donor countries. Newspaper reports of the supposed successes of the G8 Summit do not change this fact.
Mr President, as usual, Mrs Kinnock has produced a good report, but producing a good report, as we all do in this Parliament, is not enough.
I am very concerned that in paragraph 40 and, in particular, paragraph 41 of her report, Mrs Kinnock mentions the Maputo Plan. The Maputo Plan, as I understand it, promotes abortion and goes far beyond the Cairo Declaration. The United Nations Declaration of the Rights of the Child states that the child, by reason of his physical or mental immaturity, needs specific safeguards and care, including appropriate legal protection, before as well as after birth.
According to the UN, some 8.5 million people around the world die every year because of starvation. This is in contrast to the 46 million children who are aborted each year according to the WHO. That is about the same as or more than the population of Spain. That means that from the moment you are conceived, you are five times more likely to die through abortion than starvation. Contrast the 46 million abortions with the total of 56 million people who die in the world each year.
Forty-six million abortions is also in contrast to the 70 000 women who sadly make the choice to have an illegal abortion and die because of it. Therefore, the ratio is that for every one woman who falls pregnant and then dies because of an illegal abortion, 650 viable children are aborted in the womb - what should be, as nature intended, the safest place in the world for a baby to grow.
I strongly urge my colleagues to vote against paragraphs 40 and 41 which have nothing to do with maternal mortality, which is supposed to be the theme of MDG 5. Nor have these paragraphs anything to do with either sexual or reproductive rights because abortion has no connection to sexuality: it is not healthy, it is obviously not about reproduction - quite the opposite - and in my view, it is certainly not a right.
(SV) Mr President, I was quite touched by what the previous speaker said. I therefore find it rather difficult to talk, but I shall try to stick to what I intended to say.
When I was at school, I learned that people in Africa were starving because they had cut down the trees in the places where they lived so that nothing could grow there any longer. In a way they had, then, more or less brought the situation on themselves. Now, there is more and more to indicate that it is in actual fact we in the rich world who, through our life-style and our substantial emissions of carbon dioxide and other climate-affecting gases, have caused climate change in sub-Saharan Africa, as a result of which the inhabitants of that region are unable to provide themselves with enough food and water. This undeniably makes us see world poverty in a different perspective. Our responsibility for eradicating poverty is that much greater if it is we ourselves who have caused it.
Mrs Kinnock has a special section on climate change in her report, emphasising our responsibility for ensuring that our carbon dioxide emissions do not affect the poorest people on earth. If we are to manage to do this, we need both drastically to reduce our emissions of climate-affecting gases and to support developing countries so that they might cope successfully with the huge adjustment that the world has to make.
What is at issue is everything from dealing with, for example, raised water levels to ensuring that developing countries that are able to produce renewable energy have the opportunity to do so and thus also have the opportunity to lift themselves out of poverty.
If the world is to achieve the Millennium Development Goals, we must concentrate more on these considerations and give higher priority to them. Nor, if we seriously want to reduce mortality due, for example, to HIV, AIDS and unsafe pregnancies, should we allow religious notions to stand in the way of people's freedom of choice and their ability to protect themselves against life-threatening diseases and unwanted pregnancies. Reproductive rights, information concerning legal abortion and access to contraception are, and remain, necessary features of our work designed to achieve the Millennium Development Goals. All other considerations are merely prejudices, and I am amazed to hear them expressed in this House. We should be more enlightened than that.
(FR) Mr President, Commissioner, today's debate makes us take a clear look at just how far we have still to go by 2015 in order to achieve the Millennium Goals. It should be pointed out in this House that these goals are vital in the context of development cooperation and that they must encourage aid that is effective and coherent. As the due date approaches, the slender results obtained, particularly in sub-Saharan Africa, force us to be more demanding and to redouble our efforts in order to keep our promises. Faced with what is at stake, the European Union must play its political role fully in order to strengthen the means for development and the effectiveness of its action on the African continent.
2015 is almost upon us. This, therefore, is not the time to run out of steam or to throw in the towel. As the leading global supplier of official development aid, the European Union has the means to help the countries of the South to achieve stability and to benefit from economic, social and human development. If we have the means, therefore, let us now think about the tools for effectiveness, so that the aid given is matched by tangible and lasting results.
This requirement means mobilising all those involved. It is not a matter of charity towards these countries, but of aid for development. The promises made concerning the realisation of these fundamental goals are numerous. One can, therefore, note the commitments made during the very disappointing G8 summit, which decided to allocate EUR 44 billion in aid for the fight against the pandemics in Africa and which reaffirmed the commitment of 2005.
Let us only hope and pray that these promises become more than mere words. For that to happen, these initiatives must now be translated into practical and measurable action. It is urgent that we take action. Let us intensify our efforts in a spirit of partnership so that we do not miss the 2015 deadline.
Mr President, a minute is very little to address what is a huge subject. I have been a little bit distressed by some of the mood of this debate and I wonder whether, if we asked African women what they want, they would have had some of the answers that have come up here today. The women I spoke to in Malawi certainly spoke about the need for education, for food, for jobs and for hope, and I thought that is what the Millennium Development Goals would give them, but it is clear that we are not going to get there in time.
In the 30 seconds I have left I want to address, in particular, the trade aspect of all of this: paragraphs 83 and 89 are particularly interesting. There is a suggestion that the WTO negotiations might be an answer to some of the problems of Africa and yet paragraph 89 states very clearly that the LDCs will benefit very little from extensive trade liberalisation, and I think Africans need to remove barriers to trade within their own continent and look very closely at that issue while we in Europe help them develop trade with the rest of the world. But we wish we could do more and I hope that this debate will help in that.
Mr President, ladies and gentlemen, I need hardly tell you that it is always frustrating to have to respond within a very short time to an avalanche of comments, most of which have been very apt. I certainly agree very broadly with the comments, assessments and ideas I have heard.
Let me begin with the G8. I must confess that I, too, have been extremely disappointed to see the G8 summits become more and more of an essentially ritualistic exercise, and I regret the fact that, the more ritualistic this exercise becomes, the less credible it is, and one day people will start asking whether it actually serves any useful purpose.
I heard someone - from the left of the Chamber, I think - ask about the representative nature or legitimacy of the G8. I believe that question needs to be asked. There can be no denying that huge swathes of the real world in geopolitical and demographic terms remain unrepresented, and that is rather a pity. The G8 is becoming more and more of a beauty contest, and it is, of course, extremely sad to see the very concept being discredited by the participants' failure to honour the promises they repeat year after year. It is always possible to see some grounds for satisfaction in this type of meeting, but they are not enough to convince us that it is a very useful and wholehearted exercise.
I must needs adopt an impressionistic approach in my responses to some of the more trenchant comments that have been made. First of all, on the question of HIV/AIDS, let me say that the two main channels for the provision of financial assistance by the European Community for the fight against HIV/AIDS are support given to countries to improve their health-care provision, particularly in Africa, and the allocation of funds under thematic budget headings. You can rest assured that we shall deploy all the resources at our disposal. The health programmes being conducted in 21 African countries account for EUR 396 million, with an additional amount of EUR 62 million earmarked for the coming months. I will not conceal the fact that it is through these thematic budget lines and the funds assigned to the ACP under the eighth and ninth EDFs that the Community is contributing to the Global Fund to Fight Aids, Tuberculosis and Malaria, in which we have been holding the office of Vice-Chair of the Board. Following the creation of the Fund in 2002, the European Community paid a total of EUR 522.5 million into it for the period from 2002 to 2006. Added to the contributions from the Member States, this makes the European Union the largest donor to the Global Fund to Fight Aids, Tuberculosis and Malaria.
A word on climate change in answer to one honourable Member: I fully share your concern about the threat posed by climate change to developing countries and to their efforts to achieve the Millennium Goals. I believe that issues relating to climate change should be incorporated into development cooperation. Back in 2003 we adopted an EU action plan on climate change and development, which we are implementing jointly with the Member States. Progress in the implementation of this action plan is currently under review, and the findings indicate that, while it has been a good platform for joint action on the part of the European Union, the way in which the plan is being carried out is not really commensurate with the size and importance of the challenge.
I therefore intend to launch a strategy for the intensification of our cooperation with the developing countries most severely affected by climate change. The aim is to work towards the establishment of a global alliance on climate change to underpin the dialogue and cooperation between the European Union and developing countries on the reduction of emissions and on adaptation to changes in the climate. I also intend to share details of this proposal with you fairly soon. That is one specific.
As far as the economic partnership agreements are concerned, I will not dwell on these for too long. Suffice it to say that I am one of those who are convinced that no real development can take place - in the sense of creating the sort of wealth that can fund social services, that can fund all the main access channels to public services - in the absence of access to trade and of economic dynamism. Consequently, the economic partnership agreements as we envisage them, as we perceive them and as we are implementing them are, strictly speaking, development policy agreements. The priority is not the trade dimension but development.
The differences of opinion that may exist between some people and myself on this matter will be common knowledge. I believe that their existence can be taken as read. The decision to conclude the economic partnership agreements before the end of 2007 was taken jointly by the European Union and the African, Caribbean and Pacific countries. The debate and the controversy to which this decision gave rise have been very worthwhile, particularly because they have led to acceptance of longer transitional periods, recognition of the specific nature of certain sensitive products and also acceptance of the principle of financing regional funds designed to offset losses of earnings that result from the elimination of tariff barriers. This is a question to which we shall return, but it is undoubtedly due to the debate that was launched here in this House, particularly by Mrs Kinnock and others, that the Commission, its partners and the other interested parties have come up with far more flexible proposals that take more account of reality.
I am convinced that debt relief helps to fund development. There is nothing unusual about that position. It is quite simply based on our common reference framework in the field of development policy, on the European Consensus that the European Parliament and the Commission approved scarcely a year and a half ago. The European Consensus refers to the OECD definition of public development aid and includes debt relief. The European Union has also undertaken to find lasting solutions to the problem of unsustainable debt burdens.
That said, Mrs Kinnock, you are undoubtedly correct. Everyone hopes there will be more debt relief, none more than I. You are also correct in saying that it is actually no more than one shot and that, if governments want to honour their pledges, they must increase the value in real and absolute terms of the amounts they devote to their development aid policies over the next few years. That, incidentally, is the message the Commission conveyed to the Member States in its communication in April.
As for amending the OECD rules, which has been mooted recently, I do not consider that necessary. I may add that, in my view, there is a risk that challenging these rules would trigger a discussion on the eligibility of other financial contributions which, as far as I am concerned, have nothing to do with development policies. I do not intend to say any more on the matter. Everyone knows full well what I am thinking of.
On the important question of social and human development, I must say - and I say this all the more readily because Mr Deva, who raised this point, is a man whom I hold in very high regard - that I do not share your point of view. The Commission supports policies and initiatives that enable men and women to make free and informed choices about the number of children they have and the intervals between their births and that give them access to high-quality family planning and reproductive health services and to skilled assistance during labour.
I am afraid that I do not share your position, which appears far too radical to me and does not seem to take sufficient account of the concept of individual liberty. There is a philosophical divergence here which we have to acknowledge. People differ, Mr Deva. We are not necessarily all the same, and I believe that the authority argument and the submission argument cut both ways. While I can understand your saying that it is wrong to submit to abortion in practice or in principle, I do not believe we can submit to a religious precept either. That, at least, is my point of view.
I would like to refer to another element that seems important to me, namely the effectiveness of aid. In my view, aid - whether international, European or other aid - will become far more effective when we become a little less obsessed - and I am not trying to impute blame - with the need to wave our own flag. Once we focus properly on the aim of alleviating misery and helping the poorest inhabitants of our planet rather than worrying about who is doing what and how each of us can raise the profile of our activities, that, I believe, is when we shall become far more efficient. That is what we are working for, and we are moving forward with a code of conduct in an attempt to induce the Member States to accept more coordination, more convergence and a more rational division of labour, because these things can only enhance our efficiency.
I must say to you in all honesty, however - because I hear you very clearly, and I know that almost everyone shares this point of view and that, moreover, when we listen to the statements made by governments, ministers, prime ministers, this message is one of the threads that runs through all of them - that these aims are far from having been achieved in practice. We have carried out joint analyses in connection with the preparation of country strategy papers, and we have proposed joint programming. I can tell you today that, for the operational programming of the tenth European Development Fund, I would put the number of Member States that have decided to take part in joint programming at about ten, and even they will not take part in all the programming arrangements. I can cite very few cases of joint programming. That, however, is clearly the objective. The objective is not to know who is doing what but to know who does what best.
As I have already had occasion to say, the Commission has no wish to pull all the strings. The Commission is prepared to delegate responsibilities and to part-fund those who take responsibility, in other words the countries piloting particular areas of activity or projects, provided there is more to be gained by delegation than could be gained from our acting alone. That is the direction in which we must try to move. I remain optimistic, because I believe that, as we progress, we shall furnish proof that efficiency comes with greater coordination, convergence and harmonisation; these are the keys to efficiency.
The joint debate is closed.
The vote on Glenys Kinnock's report will take place tomorrow.